Citation Nr: 1531343	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  03-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a left ankle disability.

2. Entitlement to an initial rating in excess of 10 percent for hemorrhoids.

3. Entitlement to service connection for a stomach disorder.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to service connection for a disorder manifested by upper back pain, to include as secondary to a service-connected left shoulder disability. 

6. Entitlement to service connection for bilateral blood clots of the legs (deep vein thrombosis (DVT)), to include as secondary to hypertension.

7. Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right forearm and hand caused by VA hospitalization or medical or surgical treatment on July 27, 2006.

8. Entitlement to special monthly compensation due to the need for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Virginia Gerrard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION


The Veteran had active military service from August 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
September 2002, October 2004, November 2007 and September 2010 rating decisions of the VA Regional Office (RO) in Waco, Texas.

In April 2006, the Veteran testified at a hearing conducted before the undersigned regarding the appeal of the issues related to entitlement to service connection for a stomach disorder, a low back disorder, a disorder manifested by upper back pain, and bilateral blood clots of the legs (DVT).  A transcript of that hearing has been associated with the claims file.

In July 2006, the Board denied entitlement to service connection for a stomach disorder and remanded the issues of entitlement to service connection for a low back disorder, a disorder manifested by upper back pain, bilateral blood clots of the legs (DVT).

The Veteran appealed the Board's decision, to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 Order, the Court vacated the Board's July 2006 decision and remanded the case for further development.  The issues of entitlement to service connection for a stomach disorder, a low back disorder, a disorder manifested by upper back pain, and bilateral blood clots of the legs (DVT) were again remanded by the Board in July 2008.  These issues were remanded by the Board in August 2012 and again in April 2014 for further development.  

An appeal on the issue of entitlement to service connection for hemorrhoids and a left ankle disorder were also perfected by the Veteran but, pursuant to the April 2014 Board decision, service connection was granted for these disorders in April 2014.  However, the Veteran has since perfected an appeal of the assigned disability ratings for these disabilities.  Therefore, while the issues of service connection for a left ankle disability and hemorrhoids is no longer on appeal, the issue of entitlement to increased ratings is now properly before the Board.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to service connection for a low back disorder, upper back pain, deep vein thrombosis, as well as entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right forearm and to special monthly compensation due to the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's left ankle disability has been manifested by objective complaints of pain and aching, but no limitation in range of motion; marked limitation of motion, ankylosis or malunion of any of the ankle bones, or a foot injury that is "moderately severe" has not been shown.

2.  The Veteran's hemorrhoids have been characterized by large external hemorrhoids with occasional pain; external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5270, 5271, 5272, 5273, 5284 (2014).

2.  The criteria for an initial rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, DC 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claims arise from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated. Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in August 2008 and January 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in April 2006.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his current left ankle and hemorrhoid symptoms.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Left Ankle

The Veteran currently receives a 10 percent rating for his left ankle disability under 38 C.F.R. § 4.71a, DC 5271 (addressing limitation of motion of the ankle).  When considering joint disabilities such to the ankle, it is essential that the examination on which the rating is based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

For ankle disabilities, a rating in excess of 10 percent is warranted when the evidence shows:
* Ankylosis of the ankle with plantar flexion less than 30 degrees (20 percent under DC 5270); 
* "Marked" limitation of motion (20 percent DC 5271); 
* Ankylosis of the subastragalar or tarsal joint in poor weight-bearing position (20 percent under DC 5272); or 
* Malunion of the astragalus with marked deformity (20 percent under DC 5273).
38 C.F.R. § 4.71a (2014).

A 20 percent rating may also be warranted based on an injury to the foot that is "moderately severe" in nature under 38 C.F.R. § 4.71a, DC 5284 (2014).  The normal ranges of motion in the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, at a hearing at the RO in March 2004, the Veteran described his ankle symptoms as a "knot" sitting on his foot.  At his hearing before the Board in April 2006, he described his symptoms as swelling that limits his gait.  He also stated that he sometimes exacerbates his symptoms by twisting it.  

However, there has been no indication of the "marked" limitation of motion required for an increased rating.  Specifically, at a VA examination in August 2008, his ankle appeared normal, with no deformity, swelling or tenderness.  He displayed 15 degrees of dorsiflexion and 40 degrees of plantar flexion, none of which was diminished by repetitive use.  In the Board's view, this level of limitation in range of motion is mild at best, and that "marked" limitation has not been shown.  Moreover, given his clear range of motion, ankylosis is also not shown.  Finally, there is no indication of malunion of any sort.  Specifically, radiographic imaging performed in October 2006 showed no fracture or dislocation in the ankle joint.  Therefore, an increased rating is not warranted on this basis.  

The Board has also concluded that an increased rating is warranted under DC 5284 is also not warranted, as none of the Veteran's limitations can reasonably be characterized as "moderately severe."  Specifically, his range of motion has been only slightly diminished, there was no need for assistive devices and, apart from the Veteran's own statements, there was no apparent limitation of function.  Therefore, as his limitations are not "moderately severe," an increased rating is not warranted on this basis.

In adjudicating this claim, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected left ankle disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the noncompensable rating already assigned.  Therefore, a rating in excess of 10 percent is not warranted for the Veteran's left ankle disability.

Hemorrhoids

The Veteran currently receives a 10 percent rating for hemorrhoids under 38 C.F.R. § 4.114, DC 7336, the only applicable diagnostic code for evaluating this disability.  Under this diagnostic code, the next higher 20 percent rating is warranted when evidence indicates the presence of external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, DC 7336.

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  
Specifically, at physical evaluations in February and April 2002, rectal examinations were normal.  Similarly, evaluations in January and July 2005 reflected no evidence of hemorrhoids.  At a VA examination in August 2008, the Veteran stated that he uses suppositories and topical creams, and that he experiences flare-ups approximately once every 2-3 weeks.  No hemorrhoids were observed upon examination, nor was any rectal bleeding present.  Importantly, there was no indication of excessive or persistent bleeding, and there has never been evidence of fissures or anemia resulting from hemorrhoids.  

Most recently, at a VA examination in January 2014, the Veteran stated that he was given suppositories to use as needed.  Upon examination, "large external hemorrhoids" were observed by the examiner.  However, while hemoccults did indicate blood in the stool, there was no indication of fissures or anemia.  Therefore, a rating in excess of 10 percent is not warranted.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his left ankle disability and his hemorrhoids are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his left ankle disability or his hemorrhoids according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the disabilities on appeal have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that increased ratings for the Veteran's left ankle disability and hemorrhoids are warranted for any period on appeal.  As such, the appeal is denied


ORDER

An initial rating in excess of 10 percent for a left ankle disability is denied.

An initial rating in excess of 10 percent for hemorrhoids is denied.


REMAND

With respect to the remaining issues on appeal, these issues were most recently remanded by the Board in April 2014 for additional development.  While this appeal has been returned to the Board, a thorough review of the record does not indicate that any of this development has been completed, and no supplemental statement of the case has been issued since the April 2014 Remand.  

When the Board remands an issue for further development, it must ensure that there has been substantial compliance with the requirements of the Remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED and the directives from the April 2014 Remand are restated below:

1. After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the North Texas Healthcare System, and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2. Obtain an addendum medical opinion from the January 2014 VA examiner who provided the examination for the Veteran's upper back, low back, and bilateral blood clots of the legs (DVT) (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether:

A) It is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed upper back disorder, low back disorder and bilateral blood clots of the legs (DVT) are directly related to the Veteran's service.  The examiner should comment on the Veteran's reports regarding the onset of his current symptoms beginning in service and continuing since service as directed by the Board in August 2012.

B) It is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed upper back disorder and bilateral blood clots of the legs (DVT) were aggravated (permanently worsened beyond normal progression) by the service-connected bilateral left shoulder disability (upper back) and hypertension (bilateral blood clots of the legs (DVT)) [If any upper back disorder and bilateral blood clots of the legs (DVT) are found to have been aggravated by the service-connected left shoulder and hypertension disabilities, the examiner should quantify the approximate degree of aggravation.]

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3. Refer the case to an appropriate VA specialist for a medical opinion regarding the Veteran's disability of the right forearm and hand.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to the following: A) Does the Veteran have an additional disability of the right forearm and hand following VA's treatment on July 27, 2006?  If so, did VA's treatment proximately cause or increase the severity of the residuals of any condition found to be present?

B) If, and only if, it is found that the Veteran has an additional disability following VA's treatment on July 27, 2006, offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the proximate cause of the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing medical treatment.

C) If, and only if, it is found that the Veteran has an additional disability following VA's treatment on July 27, 2006, offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the proximate cause of the additional disability was due to an event not reasonably foreseeable.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices. 

4. Obtain an addendum medical opinion from the January 2014 VA aid and attendance examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether based solely on the effects of the Veteran's service-connected disabilities, the service-connected disabilities alone necessitate the aid and attendance of another person.

5. Ensure that the addendum and opinion reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate. 

6. Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


